Title: 1778. June 2d. Tuesday.
From: Adams, John
To: 


       Went to Versailles, and found it deserted, the Court being gone to Marli.
       We went to Marli, waited on met the Compte De Vergennes, and did some Business, then went to Mr. De Sartine, and dined with him. His Lady was at home, and dined with the Company. The Prince de Montbarry dined there.—Went with Madam Sartine to the Count D’Arandas, the Spanish Ambassadors Coffee, as they call it, where he gives Ice Cream and Cakes to all the World.
       Marli is the most curious and beautifull Place I have yet seen. The Water Works here, which convey such a great Body of Water from the Seine to Versailles, and through the Gardens at Marli, are very magnificent. The Royal Palace here is handsome, the Gardens before it are grand. There are six Pavillions on each Side of the Garden, that is six Houses, for the Use of the Kings Ministers, while the Royal Family is at Marli, which is only for 3 Weeks. There is nothing prettier than the Play of the Fountains in the Garden. I saw a Rainbeau in all its Glory in one of them.
       The Shades, the Walks, the Trees, are the most charming, that I have seen.
      